Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A (Amendment No. 2) CURRENT REPORT Pursuant To Section 13 Or 15 (D) Of The Securities Exchange Act Of 1934 Date of Report (Date of earliest event reported): May 21, 2009 Alaska Pacific Bancshares, Inc. (Exact name of registrant as specified in its charter) Alaska 0-26003 92-0167101 State or other jurisdiction Commission I.R.S. Employer of incorporation File Number Identification No. 2094 Jordan Avenue, Juneau, Alaska (Address of principal executive offices) (Zip Code) Registrant's telephone number (including area code): (907) 789-4844 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K/A filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.133-4(c)) Item 2.02 Results of Operations and Financial Condition On May 21, 2009, Alaska Pacific Bancshares, Inc. issued a corrected earnings release for the quarter ended March 31, 2009. A copy of the earnings release is attached hereto as Exhibit 99.1 that c orrects the release issued May 13, 2009 for a revised calculation of the book value per share on page 2 of the Financial Highlights, and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (c) Exhibits 99.1 Press Release of Alaska Pacific Bancshares, Inc. May 21, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ALASKA PACIFIC BANCSHARES, INC. DATE: May 21, 2009 By: /s/Julie M. Pierce Senior Vice President and Chief Financial Officer 3 Exhibit 99.1 4 Corrected News Release For Immediate Release ALASKA PACIFIC BANCSHARES, INC. REPORTS FIRST QUARTER EARNINGS FOR 2009 Corrects release issued May 13, 2009 for a revised calculation of the book value per share  page 2 of the Financial Highlights table. JUNEAU, Alaska, May 21, 2009 Alaska Pacific Bancshares, Inc. (OTCBB: AKPB) (Company), the parent company of Alaska Pacific Bank (Bank), today announced its first quarter results for the period ended March 31, 2009. Net income not including preferred stock dividend and discount accretion for the first quarter of 2009 was $209,000. After preferred stock dividend and discount accretion of $46,000, net income available to common shareholders for the first quarter of 2009 was $163,000, or $0.25 per diluted share. Net income for the first quarter ended March 31, 2008 was $154,000, or $0.23 per diluted share. We are pleased to see our net income, not including preferred stock dividend and discount accretion, for 2009 at 138% of first quarter last year, with our mortgage banking activities benefiting from the current interest rate environment, stated Craig E. Dahl, President & Chief Executive Officer. While we are carefully watching overall market conditions it is important to demonstrate that the core business of the Bank remains sound. Mortgage banking income increased $190,000 (475.0%) for the first quarter of 2009 compared to the quarter ended December 31, 2008 and increased $149,000 (184.0%) from the quarter ended March 31, 2008. The increase in mortgage banking income during the first quarter of 2009 was associated with lower interest rates. Other noninterest income for the first quarter of 2009 increased $32,000 (13.7%) from December 31, 2008 and increased $10,000 (3.9%) from the quarter ended March 31, 2008. Noninterest expense for the first quarter of 2009 increased $19,000 (0.9%) from December 31, 2008 and increased $107,000 (5.1%) from the quarter ended March 31, 2008. The increase in expense in the first quarter of 2009 is primarily related to an increase in professional service fees associated with impaired loans, an increase in repossessed assets expense, and an increase in FDIC assessments. Provision for loan losses decreased $1.8 million for the quarter ended March 31, 2009 compared to the quarter ended December 31, 2008 and decreased $110,000 compared to the quarter ended March 31, 2008. The allowance for loan losses at March 31, 2009 was $2.8 million, representing 1.64% of total loans outstanding. Total non accrual loans were $5.8 million at March 31, 2009 compared with $6.1 million at December 31, 2008 and $3.4 million at March 31, 2008. In addition, the Banks real estate owned and repossessed assets were $408,000 at March 31, 2009 and December 31, 2008 compared to zero at March 31, 2008. There was a $5,100 net loan recovery for the quarter ended March 31, 2009 compared to a $3.9 million net loan charge off for the quarter ended December 31, 2008 and $1,000 net loan recovery for the quarter ended March 31, 2008. Interest income decreased $485,000 (15.3%) to $2.7 million for the first quarter of 2009 compared to the first quarter of 2008, reflecting a 1.0% increase in average loans offset with a declining yield on loans and other earning assets. The net interest margin on average earning assets for the first quarter was 4.83% in 2009 compared with 5.00% in the first quarter of 2008. 5 Loans (excluding loans held for sale) were $168.0 million at March 31, 2009, a decrease of $1.0 million, or 0.6% from December 31, 2008, and a decrease of $1.0 million, or 0.6% from March 31, 2008. Deposits at March 31, 2009, were $139.4 million, a $23.0 million (14.1%) decrease from December 31, 2008 and a $17.1 million (10.9%) decrease from March 31, 2008. The decline in certificates of deposit (CDs) in the first quarter of 2009 is attributable to a decline in deposits from a public entity under a CD program for qualified Alaskan financial institutions. The decline in deposits under this program was due to a change in the index rate required under the program guidelines. Forward-Looking Statements Certain matters in this news release constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements relate to, among others, expectations of the business environment in which the Company operates, projections of future performance, perceived opportunities in the market, potential future credit experience, and statements regarding the Company's mission and vision. These forward-looking statements are based upon current management expectations, and may, therefore, involve risks and uncertainties. The Companys actual results, performance, or achievements may differ materially from those suggested, expressed, or implied by forward-looking statements as a result of a wide variety or range of factors including, but not limited to, the credit risk of lending activities, including changes in the level and trend of loan delinquencies and write-offs; results of examinations by our banking regulators including the possibility that any such regulatory authority may, among other things, require us to increase our reserve for loan losses or write-down assets; interest rate fluctuations; economic conditions in the Companys primary market area and other market areas where the collateral for our loans is located; demand for residential, commercial real estate, consumer, and other types of loans; success of new products; competitive conditions between banks and non-bank financial service providers; regulatory and accounting changes; technological factors affecting operations; pricing of products and services; and other risks detailed in the Companys reports filed with the Securities and Exchange Commission, including its Annual Report on Form 10-K for the fiscal year ended December 31, 2008. Accordingly, these factors should be considered in evaluating forward-looking statements, and undue reliance should not be placed on such statements. The Company undertakes no responsibility to update or revise any forward-looking statement. Contact: Julie M. Pierce Craig E. Dahl Senior Vice President and CFO or President and CEO 907-790-5135 907-790-5101 6 Alaska Pacific Bancshares, Inc. Corrected Financial Highlights (Unaudited) First Quarter 2009 (dollars in thousands, except per-share amounts) Three Months Ended March 31, December 31, March 31, 2009 2008 2008 Condensed Statement of Operations: Interest income $ 2,685 $ 2,789 $ 3,170 Interest expense 553 705 969 Net interest income 2,132 2,084 2,201 Provision for loan losses 60 1,828 170 Mortgage banking income 230 40 81 Other noninterest income 266 234 256 Noninterest expense 2,222 2,203 2,115 Net income (loss) before income tax 346 (1,673 ) 253 Provision (benefit) for income tax 137 (634 ) 99 Net income (loss) 209 (1,039 ) 154 Preferred stock dividend and discount accretion Preferred stock dividend 37 - - Preferred stock discount accretion 9 - - Net income (loss) available to common shareholders $ 163 $ (1,039 ) $ 154 Earnings (loss) per share: Basic $ 0.25 $ (1.59 ) $ 0.24 Diluted $ 0.25 $ (1.59 ) 0.23 Performance Ratios: Return on average equity 4.50 % (24.80 %) 3.29 % Return on average assets 0.44 (2.10 ) 0.33 Yield on average interest-earning assets 6.08 5.91 7.20 Cost of average interest-bearing liabilities 1.56 1.92 2.78 Interest rate spread 4.52 3.99 4.42 Net interest margin on: Average interest-earning assets 4.83 4.41 5.00 Average total assets 4.52 4.21 4.70 Efficiency ratio (a) 92.66 95.04 86.08 Average balances: Loans $ 170,605 $ 175,203 $ 168,925 Interest-earning assets 176,533 188,923 176,034 Assets 188,809 198,234 187,485 Interest-bearing deposits 126,493 136,820 118,429 Total deposits 151,260 165,673 142,949 Interest-bearing liabilities 141,373 147,163 139,497 Shareholders' equity 18,577 16,759 18,713 Average shares outstanding: Basic 654,486 654,486 649,690 Diluted 654,486 654,486 666,347 7 March 31, December 31, March 31, 2009 2008 2008 Balance sheet data: Total assets $ 185,572 $ 190,851 $ 189,604 Loans, before allowance 167,985 168,982 169,084 Loans held for sale 937 2,586 3,269 Investment securities 3,118 3,243 3,777 Total deposits 139,376 162,175 156,458 Federal Home Loan Bank advances 22,348 10,320 11,834 Shareholders' equity 21,210 16,283 18,732 Shares outstanding (b) 654,486 654,486 654,486 Book value per share $ 25.10 $ 24.88 $ 28.72 Asset quality: Allowance for loan losses $ 2,753 $ 2,688 $ 1,954 Allowance as a percent of loans 1.64 % 1.59 % 1.16 % Nonaccrual loans $ 5,833 $ 6,071 $ 3,378 Total nonperforming assets 6,241 6,479 3,378 Impaired loans 13,792 10,685 6,513 Loan impairments 1,080 875 900 Net charge offs (recoveries) for quarter (5 ) 3,886 (1 ) Net charge offs YTD (5 ) 4,129 (1 ) Repossessed assets 408 408 - (a) Noninterest expense, divided by the sum of net interest income and noninterest income, excluding gains on sale of loans or securities. (b) Excludes treasury stock. 8
